Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remark


This Office action has been issued in response to amendment filed on 08/25/2021. 



Allowance

Claims (16-30), (31-34) and 46 are allowable.
Claims 1-15, 35-45 and 47-60 are cancelled.


Reason for Allowance


The cited arts of record Katsuyama et al. US Patent Application Publication US 20160313884 Al (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 Al (hereinafter Morimoto) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong) and further in view of Frank. US Patent Application Publication US 20080010605 Al (hereinafter Frank) teach presenting content related to text depicted in an image.
Claims (16-30), (31-34) and 46 are allowable. Independent claims 16, 31 and 46 are allowable because the cited arts of record do not teach extracting text from images that include a restaurant menu with content with food items. Wherein the extracted text content is partitioned into blocks and providing two different levels of zooming based on presenting multiple blocks or present a selected block. 
Katsuyama et al. US Patent Application Publication US 20160313884 Al (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 Al (hereinafter Morimoto) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong) and further in view of Frank. US Patent Application Publication US 20080010605 Al (hereinafter Frank) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

extracting, by a user device, text from an image;
partitioning, by the user device, the extracted text into multiple blocks;
determining, by the user device, the text from the image is associated with a restaurant menu;

in response to detecting the user selection of the first block, presenting, by the user device and at a second zoom level greater than the first zoom level, portions of the extracted text in the first block as respective second user-selectable targets on the user interface of the user device;

in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on content of the user-selected text; and
wherein the action comprises:
retrieving, by the user device, content related to the food item based on the user selected text; and
presenting, by the user device, the content related to the food item, wherein the content is presented with a portion of the image, wherein the portion of the image comprises the first block.


(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HASSAN MRABI/Examiner, Art Unit 2144